Exhibit 24 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each of the undersigned, being a director or officer, or both, of McDonald’s Corporation, a Delaware corporation (the “Company”), hereby constitutes and appoints Peter J. Bensen, Denise A. Horne, Kevin M. Ozan and Gloria Santona, and each one of them, as his or her true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities: 1. To execute any and all amendments to the Registration Statements listed on Attachment A, to be filed with the U.S. Securities and Exchange Commission by the Company under the Securities Act of 1933, as amended, with all exhibits thereto, and other documents in connection therewith; and 2. To execute any and all amendments to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, to be filed with the U.S. Securities and Exchange Commission by the Company under the Securities Exchange Act of 1934, as amended, with all exhibits thereto, and other documents in connection therewith, granting unto said attorneys-in-fact and agents, and each one of them, full power and authority to do and perform each and every act and thing requisite or necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any one of them, or their or his or her substitutes, may lawfully do or cause to be done by virtue hereof. This Power of Attorney may be signed in any number of counterparts, each of which shall be an original, with the same effect as if the signatures thereto and hereto were upon the same instrument. IN WITNESS WHEREOF, each of the undersigned has executed this Power of Attorney on and as of the 17th day of February, 2010. /s/ Susan E. Arnold /s/ Cary D. McMillan Susan E. Arnold Cary D. McMillan Director Director /s/ Peter J. Bensen /s/ Kevin M. Ozan Peter J. Bensen Kevin M. Ozan Corporate Executive Vice President and Chief Financial Officer Corporate Senior Vice President - Controller /s/ Robert A. Eckert /s/ Sheila A. Penrose Robert A. Eckert Sheila A. Penrose Director Director /s/ Enrique Hernandez, Jr. /s/ John W. Rogers, Jr. Enrique Hernandez, Jr. John W. Rogers, Jr. Director Director /s/ Jeanne P. Jackson /s/ James A. Skinner Jeanne P. Jackson James A. Skinner Director Vice Chairman, Chief Executive Officer and Director /s/ Richard H. Lenny /s/ Roger W. Stone Richard H. Lenny Roger W. Stone Director Director /s/ Walter E. Massey /s/ Miles D. White Walter E. Massey Miles D. White Director Director /s/ Andrew J. McKenna Andrew J. McKenna Chairman of the Board and Director Attachment A 33-00001 33-09267 33-24958 33-49817 33-50701 33-58840 33-64873 333-03409 333-25899 333-36776 333-36778 333-59145 333-60170 333-65033 333-71656 333-115770 333-120453 333-121092 333-139415 333-149952 333-149990
